Citation Nr: 1636738	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-46 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD), to include as secondary to service-connected left and right foot plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, D.L. and C.S.


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the Army from September 1972 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2013, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's electronic claims folder.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b) and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  Moreover, the defect, infirmity, or disorder must be detected and noted at entrance examination by a person who is qualified through education, training, or experience to offer medical diagnosis, statement or opinions. Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Having carefully reviewed the record, the Board finds that the presumption of soundness applies.  In that regard, the Board acknowledges that on the Veteran's February 1972 entrance Report of Medical History, he indicated that he had experienced symptoms of recurrent back pain.  Further elaboration indicated that the Veteran had been first treated by a chiropractor for a slipped disc when he was 20 years old and continued treatment for 2 to 3 years.  However, entrance clinical examination revealed normal results and DDD or any back or neck disabilities were not included in the summary of diagnoses and defects.  The Veteran was noted to be qualified for induction.  Because the claimed back pain was recorded by way of history only, and the clinical examination was normal, the Board concludes that DDD, to include back and neck disabilities, were not "noted" at the time of entrance examination, and that the presumption of soundness applies.

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that (1) the Veteran's disability was both preexisting and (2) it was not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

Here, the Veteran was afforded a VA examination in May 2011 where the examiner opined that the Veteran had normal feet and therefore it was less than likely that his service-connected foot disability caused his DDD and degenerative joint disease.  The examiner did not address secondary service connection on the basis of aggravation or service connection on a direct basis.  Therefore, in February 2014, the Board remanded the matter for an addendum opinion which addressed all applicable theories of service connection.  The Veteran was afforded another VA examination in April 2014 where the examiner did not review the Veteran's entire claims folder before rendering an opinion. Therefore, the Veteran was afforded a third examination. 

In March 2015, an examiner provided an addendum opinion which stated that the Veteran's DDD didn't manifest within 1 year of service and there was no mention of back or neck pain for many years post-service.  He further stated that the Veteran filed claims in 1975 and 1999 for his feet disabilities and did not mention his back or neck until 2005 (the clinician inaccurately stated 1995).  He also opined that plantar fasciitis would neither cause nor aggravate the neck or spine to such a degree as to cause DDD since DDD is due to compressive forces over time.  He concluded that the Veteran's current conditions were more likely than not the result of natural progression and events subsequent and prior to the Veteran's 2 years of service.  

The Board finds discrepancies in the March 2015 addendum medical opinion.  First, the examiner states that there was no mention of back or neck pain for many years post service.  However, the examiner does not acknowledge the Veteran's competent reports of post service treatment for his back with Dr. J.R.  Further, Dr. J.R. has indicated that the Veteran's private medical records from when he was practicing have been destroyed; however, he has confirmed that he treated the Veteran from 1972 to 2000.  Therefore, the Board finds that the March 2015 medical report was based on an inaccurate factual basis.  

Second, in the March 2015 report, the examiner indicated that only the Veteran's service treatment records and Veteran Health Administration (VHA) records had been reviewed and not his electronic claims folder.  The Board's February 2014 remand instructed that the Veteran's claims folder be reviewed.  Consequently, another remand to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not met, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Third, the March 2015 examiner did not address the February 1972 Report of Medical History which indicated that the Veteran had been treated by a chiropractor prior to service for back pain.  Specifically, the examiner did not opine whether it was clear and unmistakable that the Veteran's DDD preexisted service.  Therefore, the Board finds that a remand is necessary to address and reconcile any discrepancies apparent in the March 2015 VA examination report.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the March 2015 VA examiner (or, if he is unavailable, an appropriate medical professional).  The electronic claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  The examiner also should provide medical opinions that address the following:

(a)  Opine as to whether it is clear and unmistakable (obvious, manifest, and undebatable) that degenerative disc disease, to include of the back or neck, pre-existed active service.  Please provide a complete explanation for the opinion.

The examiner's attention is directed to the February 1972 entrance Report of Medical History where the Veteran indicated that he was treated by a chiropractor for 2 to 3 years for back problems.  

(b)  If so, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing DDD of the back or neck disease WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress. 

(c)  If not, the examiner must opine as to whether any current DDD of the back or neck at least as likely as not (a probability of 50 percent or greater) began in or is related to service.  Please provide a complete explanation for the opinion. 

The examiner's attention is directed to the Veteran's report that he injured his back after jumping off of a 2 ton truck with a full field pack on his back.  

(d)  If not, opine whether it is at least as likely as not (50 percent or greater probability) that any DDD of the back and neck were caused by the Veteran's service-connected foot disabilities.

The examiner's attention is directed to the Veteran's report that he was given the wrong shoe sizes while in service which caused him to have "undue stress on [his] arches and metatarsal joints," and in turn trouble walking.  

(e)  If not, opine whether it is at least as likely as not that any DDD of the back and neck are aggravated (i.e. worsened) by the Veteran's service-connected foot disabilities. 

If aggravation is found, the examiner should address the following medical issues to the extent possible:

i. the baseline manifestations of the Veteran's DDD of the back and neck disabilities found prior to aggravation; and

ii. the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected foot disabilities.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

2.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then, readjudicate the Veteran's claim after ensuring that any other appropriate development is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




